Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 4, 11-16, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US20210052206A1 to Kale et al. (hereinafter, Kale).
Regarding claim 1, Kale discloses: an apparatus for monitoring a driver in a vehicle, the apparatus comprising: a processor configured to monitor a driver state based on sensing data {Kale, paragraph [0217]: the system includes a camera (353) configured to monitor the driver (351) of the vehicle (111)}, 
driver carelessness inspection logic during vehicle driving {Kale, paragraphs [0223]: the drowsiness classification (355) causes the computer system (131) of the vehicle (131) to interact with the driver (351) via the infotainment system (149), the computer system (131) may instruct the drive to take a brief look at the rear view mirror or a side view mirror, or glance the front left side or the front right side of the vehicle, or provide a gesture such as nodding or shaking head, raising a hand, etc. The instruction can be provided via voice at varying volumes to test awareness of the driver. The response to the instructions can be detected via the camera (353)}; 
Display configured to display a notification that identifies a start of the driver carelessness inspection logic {Kale, paragraphs [0242], [0244]: apparatuses which perform the methods described above/ the inter-connect interconnects the microprocessor(s) and the memory together and also interconnects them to input/output (I/O) device(s) via I/O controller(s). I/O devices may include a display device, [it would have been obvious to operate the display to notify start of the driver carelessness inspection logic]},
wherein the processor is further configured to: perform the driver carelessness inspection logic, when a dangerous driving situation occurs or the driver does not look ahead of the vehicle, based on the sensing data during the vehicle driving {Kale, paragraphs [0004], [0233]: when a computing system recognizes a situation where the computing system may not be able to continue operating the vehicle in a safe manner [when a dangerous driving situation occurs], the computing system alerts the human operator of the vehicle [perform the driver carelessness inspection logic] / the driver (351) can make the gesture by moving the viewing direction of the eyes of the driver [it would have been obvious to detect not looking ahead]}.
Kale does not explicitly teach notifying the start of inspection logic and checking whether the driver looks ahead. Because the display of Kale and driver eye direction sensing of Kale can perform such functions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kale to notify the start of inspection logic and to modify the driver eye direction sensing feature to check whether the driver looks ahead and to incorporate such features with the described invention of Kale in order to perform the inspection logic when driver’s attentiveness needs to be checked.
Regarding claim 4, which depends from claim 1, Kale further teaches: wherein the processor is configured to: determine the dangerous driving situation at a preset unit time interval {Kale, paragraph [0042], [0043], [0189]: the sensors (103) can be configured primarily to monitor the environment of the vehicle (111) / the outputs of the sensor(s) (103) as a function of time are provided as a sensor data stream to the ADAS (advanced driver assistance system, 105) and/or the ANN (artificial neural network, 125) to provide driver assistance (e.g., autonomous driving) and maintenance prediction / the sensor data (121) can be sampled at a predetermined time interval (e.g., during the operation of the vehicle (111))}.

Regarding claim 11, which depends from claim 9, Kale further teaches: wherein the driver carelessness inspection executing item includes an action to be able to be performed while the driver holds a steering wheel {Kale, paragraph [0223]: the computer system (131) may instruct the drive to take a brief look at the rear view mirror or a side view mirror, or glance the front left side or the front right side of the vehicle, or provide a gesture such as nodding or shaking head, etc. [action to be able to be performed while the driver holds a steering wheel]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instructions of Kale as driver carelessness inspection execution items with the described invention of Kale in order to provide driver carelessness inspection execution items performable while holding a steering wheel. 
Regarding claim 12, which depends from claim 11, Kale further teaches: wherein the processor is configured to: when the driver carelessness inspection logic is repeated in a state that the vehicle is not in the dangerous driving situation, request the driver to perform an action for a driver carelessness inspection executing item different from the driver carelessness inspection executing item which is previously performed {Kale, paragraph [0223]}.
Kale does not explicitly teach choosing a different instructions to the driver in not-dangerous driving situation. It would have been obvious to one of ordinary skill in the art before 
Regarding claim 13, which depends from claim 11, Kale further teaches: wherein the processor is configured to: when the dangerous driving situation is maintained after the driver carelessness inspection logic is performed in the dangerous driving situation, request the driver to perform a driver carelessness inspection executing item by using a voice {Kale, paragraph [0223]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voice instruction feature of Kale with the described invention of Kale in order not to distract driver’s vision.
Regarding claim 14, which depends from claim 11, Kale further teaches: wherein the processor is configured to: determine whether the driver carelessness inspection executing item is performed by the driver, based on the sensing data during the vehicle driving {Kale, paragraph [0223]: the response to the instructions can be detected via the camera (353)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the response detection feature by camera of Kale with the described invention of Kale in order to determine whether the driver performed the instruction.
Regarding claim 15, which depends from claim 11, Kale further teaches: wherein the processor is configured to: request a transfer of a control from a system to the driver when the driver carelessness inspection executing item is not performed by the driver {Kale, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control request feature of Kale with the described invention of Kale in order not to wait the driver’s inspection result indefinitely.
Regarding claim 16, which depends from 15, Kale further teaches: wherein the processor is configured to: when the driver does not receive the control, stop a self-driving function and control a deceleration stop inside a road or a stop on a side road {Kale, paragraphs [0237]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic stop feature of Kale with the described invention of Kale in order to avoid the danger when the driver does not respond.
Regarding claim 18, Kale discloses: a vehicle system comprising: a sensing device configured to sense whether a driver in a vehicle looks ahead of the vehicle; and a driver monitoring apparatus configured to sense a driver state based on sensing data by the sensing device and driver carelessness inspection logic during vehicle driving, wherein the driver monitoring apparatus is configured to perform the driver carelessness inspection logic, when a dangerous driving situation occurs or the driver does not look ahead of the vehicle, based on the sensing data during the vehicle driving {Kale, paragraphs, [0217], [0223], [0242], [0244], [0004], [0233]}.
Kale does not explicitly teach checking whether the driver looks ahead. Because the driver eye direction sensing of Kale can perform such function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver eye direction sensing feature to check whether the driver looks ahead and incorporate such feature with the described invention of Kale in order to perform the inspection logic when driver’s attentiveness needs to be checked.
Regarding claim 20, Kale discloses: a method for monitoring a driver of a vehicle, the method comprising: determining, by a processor, whether a driving situation is a dangerous driving situation or a normal driving situation, based on sensing data during vehicle driving; determining, by the processor, whether the driver looks ahead of the vehicle, based on the sensing data during the vehicle driving in the normal driving situation; and performing, by the processor, driver carelessness inspection logic, when the driver does not look ahead or when the driving situation is the dangerous driving situation {Kale, paragraphs, [0217], [0223], [0242], [0244], [0004], [0233]}.
Kale does not explicitly teach checking whether the driver looks ahead. Because the driver eye direction sensing of Kale can perform such function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver eye direction sensing feature to check whether the driver looks ahead and to 
Regarding claim 22, which depends from claim 20, Kale discloses: wherein performing the driver carelessness inspection logic includes: outputting a driver carelessness inspection executing item to perform the driver carelessness inspection logic; determining whether the driver carelessness inspection executing item is performed by the driver, based on the sensing data during the vehicle driving; requesting a transfer of a control from a system to the driver when the driver carelessness inspection executing item is not performed; and when the driver does not receive the control, terminating a self- driving function and controlling a deceleration stop inside a road or a stop on a side road {Kale, paragraphs [0237], [0004]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic stop feature of Kale with the described invention of Kale in order to avoid the danger when the driver does not respond.
Claims 2, 3, 5, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of US 20210046941 A1 to Visintainer et al. (hereinafter, Visintainer).
Regarding claim 2, which depends from claim 1, Kale does not teach the limitation: wherein the processor is configured to: determine whether the dangerous driving situation occurs by using at least one of the sensing data, navigation information, or weather information during the vehicle driving. Visintainer remedies this and teaches in paragraphs [0006], [0015]: ADAS technology is based on vision/camera systems, sensory systems [sensing data], automotive data networks, Vehicle-to-Vehicle (V2V) communication systems and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of Kale in order to determine dangerous situations with multiple data source.
Regarding claim 3, which depends from claim 1, Kale does not teach the limitation of claim 3. Visintainer remedies this and teaches: wherein the dangerous driving situation includes: at least one of a situation of entering a crossroad, a situation of entering a school zone, a situation of entering a major accident hazard, a situation of a vehicular traffic flow change, a situation of a sudden deceleration of the vehicle, a situation of a rough weather, a situation of starting a sharp turn, or a situation of approaching to a highway {Visintainer, paragraphs [0006], [0015]: road events, road signs and traffic light phases include the above situations}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of Kale in order to determine various dangerous situations.
Regarding claim 5, which depends from 4, Kale further teaches: wherein the processor is configured to: adjust the preset unit time interval {Kale, paragraph [0183]: the sensor data is sampled at a predetermined time interval}. Kale does not teach that the adjusting is based on a driving road or a traffic situation. Visintainer remedies this and teaches the limitation {Visintainer, paragraphs [0006], [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Kale to be adjustable based on driving situation of Visintainer and to incorporate such feature with the described invention of Kale in order to make the length of the unit time suitable for given driving situation.
Regarding claim 6, which depends from claim 5, Kale further teaches: wherein the processor is configured to: increase the preset unit time interval when the vehicle travels on an expressway; and decrease the preset unit time interval when the vehicle is driving in a city or in a traffic congestion area {Kale, paragraph [0183]} except the claimed driving conditions. Visintainer remedies this and teaches the driving conditions in paragraphs [0006], [0015]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval of Kale to be adjustable based on driving situation of Visintainer and to incorporate such feature with the described invention of Kale in view of Visintainer in order to make the length of the unit time suitable for given driving situation.
Regarding claim 21, which depends from claim 20, Kale does not teach the limitation of claim 21. Visintainer remedies this and teaches: wherein determining whether the driving situation is the dangerous driving situation or the normal driving situation includes: determining whether the driving situation is the dangerous driving situation, by using at least one of the sensing data, navigation information, or weather information during the vehicle driving {Visintainer, paragraphs [0006], [0015]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning features of Visintainer with the described invention of Kale in order to determine dangerous situations with multiple data source.
Claims 7-10, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of US20190243371A1 to Nister et al. (hereinafter, Nister). 
Regarding claim 7, which depends from claim 1, Kale does not teach: wherein the processor is configured to: notify the starting of the driver carelessness inspection logic by using at least one of a haptic signal, an audible signal, or a visual signal. Nister remedies this and teaches in paragraph [0303]: LDW systems provide visual, audible, and/or tactile warnings, such as steering wheel or seat vibrations, to alert the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate haptic, audible and visual warning feature of Nister with the described invention of Kale in order to inspect the driver awareness with various sensible signals.
Regarding claim 8, which depends from claim 1, Kale does not teach the limitation of claim 8. Nister remedies this and teaches: wherein the processor is configured to: change at least one of a size of a warning symbol displayed on the display, a change in movement of the warning symbol, a change in a color of the warning symbol, a change in a color of a mood lamp, a type of an audible alert sound, an intensity of the audible alert sound, or a ringing period of the audible alert sound based on the dangerous driving situation and a general driving situation {Nister, paragraph [0301]: FCW systems are designed to alert the driver to a hazard, so that the driver can take corrective action. FCW systems use a front-facing camera and/or RADAR sensor(s) 1160, coupled to a dedicated processor, DSP, FPGA, and/or ASIC, that is electrically coupled to driver feedback, such as a display, speaker, and/or vibrating component. FCW systems may provide a warning, such as in the form of a sound, visual warning, vibration and/or a quick brake pulse}. It is noted that the claimed limitations can be performed with Nister’s components, and such performances are within the knowledge generally available to the ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate FCW system of Nister with the described invention of Kale in order to provide various driver inspection tests. 
Regarding claim 9, which depends from claim 1, Kale does not teach the limitation of claim 9. Nister remedies this and teaches: wherein the processor is configured to: output, to the display, a driver carelessness inspection executing item for executing the driver carelessness inspection logic {Nister, paragraph [0301]: FCW system coupled to a dedicated processor that is electrically coupled to driver feedback, such as a display}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Nister with the described invention of Kale in order to inform the driver of inspection tests visually.
Regarding claim 10, which depends from claim 9, Kale does not teach: wherein the display includes a head up display device or a front display device, and wherein the processor is configured to: determine whether the driver carelessness inspection executing item is performed, in a state that the driver looks ahead, except a state that the driver looks ahead, which Kale teaches in paragraph [0233]. Nister remedies this and teaches in paragraph [0334]: the presentation component(s) 1218 may include a display (e.g., a monitor, a touch screen, a television screen, a heads-up-display (HUD), other display types [front display], or a combination thereof).
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head up display and other display of Nister with the described invention of Kale in view of Nister in order to facilitate driver’s viewing of the inspection test items.
Regarding claim 17, which depends from claim 1, Kale in view of Nister does not explicitly teach: wherein the processor is configured to: provide a feedback to the driver by operating a sunroof or a side window after confirming an operation of a steering wheel when the driver does not look ahead. Kale teaches driver’s looking ahead in paragraph [0233]. Nister teaches in paragraph [0303]: visual, audible, and/or tactile warnings, such as steering wheel or seat vibrations, to alert the driver. It is noted that operating sunroof or side window is combination of visual, audible and tactile (strong air flow) warnings, which is in the knowledge generally available to the ordinary skill in the art.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual, audible and tactile warning feature of Nister to include operation of sunroof or side window operation and incorporate such feature with the described invention of Kale in order to provide strong warning to the driver.
wherein the sensing device includes: a photographing device configured to photograph a face of the driver; a first sensor configured to sense that the driver holds a steering wheel; and a second sensor configured to recognize an eye of the driver, except that the driver holds a steering wheel {Kale, paragraphs [0233], [0215], [0042]: a cabin camera can be used to generate still and/or video images of the driver, include the facial images [recognize an eye] of the driver and/or the posture of the driver. The images are processed in real time by the artificial neural network to classify whether the driver is alert or drowsy / sensor(s) (103) can include digital cameras, vibration sensors, force/stress sensors, deformation sensors, motion sensors}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the sensors of Kale to sense that the driver holds a steering wheel and incorporate such feature with the described invention of Kale in view of Nister in order to check driver’s alertness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20200097004-A1, US-20170368936-A1, US-20210188289-A1, US-20210101609-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661